The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on July 26, 2022. Claims 27-32, 34, 37-40, 45-46, 48, 50, 52-57 are currently pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.61/994744, 62/042832 and 62/049058, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The disclosure of Application No.61/994744 does not provide support for the “deselecting” limitations recited within claim 27, therefore at least claim 27 and all claims which depend from claim 27 have been afforded the effective filing date of 8/28/2014. The disclosure of Application Nos. 61/994744, 62/042832 and 62/049058  does not provide support for the “deselecting…based on the one or more electrodes spanning a bifurcation of the renal vasculature..” limitation recited within claim 53, therefore at least claim 53 and all claims which depend from claim 53 have been afforded the effective filing date of 10/16/2014. 
“deselecting…based on the one or more electrodes spanning a bifurcation of the renal vasculature..” limitation recited within claim,

Claim Rejections - 35 USC § 112
In view of the amendment filed on 7/26/2022 clarifying the language of claims 28-29, 32 and 48 the 112 rejections made against claims 28-29, 32 and 48 in the office action of 4/28/2022 have been withdrawn. Upon further consideration the 112 rejections against claims 38 and 55 in the office action of 4/28/2022 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37, 52 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 37, 52 and 56 recite the phrase “at least about”, the term “about” in claims 37, 52 and 56 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what range of values would meet the recited claim limitation, would a lesion that is 4mm distal to the bifurcation of the main renal artery fall within the recited “at least about 5mm”? clarification is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-32, 34, 37-40, 45-46, 48, 50 and 52-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0288730 to Deem et al. (Deem) in view of US 2013/0116737 to Edwards et al. (Edwards), US 2007/0129720 to Demarais et al. (Demarais) and US 2013/0165923 to Mathur et al. (Mathur) (all previously cited). 
In reference to at least claim 27
Deem teaches methods and apparatus for renal neuromodulation which discloses a method, comprising: intravascularly advancing an elongate shaft of a catheter within a renal vasculature of a human patient (e.g. 282), the catheter comprising a neuromodulation element (e.g. elongated body support of catheter 282 includes a plurality of electrodes, 286 and 270, Figs. 17-19B) comprising a plurality of electrodes (e.g. any number of electrodes may be located on the catheter within the renal artery, paragraph [0114]); executing a first modulating step using the neuromodulation element and comprising modulating nerve tissue within an anatomical region extending about a main renal artery is directly connected to an aorta of the patient and extending distally toward a kidney of the patient (e.g. 286, Figs. 19A-B, paragraphs [0114],[0117]- [0118]), wherein the first modulating step comprises forming a plurality of lesions within the anatomical region extending about the main renal artery (e.g. may include a plurality electrodes, paragraph [0114], [0117]-[0118]), executing a second modulating step using the neuromodulation element and comprising modulating nerve tissue within an anatomical region extending about a branch vessel of the main renal artery distal to a bifurcation at a distal end of the main renal artery (e.g. 270, Figs. 19A-19B, paragraph [0117]-[0118]). Deem discloses modulating nerve tissue within an anatomical region extending about a branch vessel of the main renal artery distal to a bifurcation at a distal end of the main renal artery in various common and uncommon branches of the renal artery (e.g. 270, Figs. 19A-19B, paragraph [0117]-[0118]). Deem further discloses that any number of electrodes may be located on the catheter within the renal artery (e.g. paragraph [0114]) and that the distal electrode 270 may be extended any desired distance beyond the distal end of the catheter 282 and that individual electrodes or groups of electrodes can provide bipolar signal (e.g. individual electrodes or groups of electrodes to provide bipolar signal, or all or a subset of electrodes may be used together, para. [0086], [0099], [0111]) but does not explicitly teach deselecting one or more electrodes of the plurality of electrodes based on the one or more electrodes being located in a branch vessel of the main renal artery distal to a bifurcation of the main renal artery or based on the one or more electrodes not being located proximal or distal to the bifurcation, delivering neuromodulation energy using electrodes of the plurality of electrodes other than the deselected one or more electrodes to modulate, repositioning the neuromodulation element within the renal vasculature between the first modulating step and the second modulating step such that the first modulating step and the second modulating step are sequentially executed, wherein the neuromodulation element is in a low-profile state for each of the intravascularly advancing and repositioning, and wherein the neuromodulation element is in a first expanded, deployed configuration for the first modulating step and in a second expanded, deployed configuration for the second modulating step, wherein in the first expanded, deployed configuration, the neuromodulation element contacts a wall of the main renal artery during the first modulating step, and wherein, in the second expanded, deployed configuration, the neuromodulation element contacts a wall of the branch vessel during the second modulating step. 
Edwards teaches a method for assessing renal neuromodulation treatment and associated systems and methods which discloses that navigation within the renal artery is impeded by the tight space and that the renal arteries are often extremely tortuous and may have relatively small diameters and/or length (e.g. para. [0088], [0089]) and discloses that adjusting the position and repositioning of an energy delivery element within the renal artery to deliver lesions along a longitudinal dimension of the renal artery may be desirable over a circumferentially around lesion due to potential renal artery stenosis (e.g. para. [0091]). Edwards further states that variable positioning and repositioning of the neuromodulatory apparatus may prove useful in circumstances where the renal artery is particularly tortuous or when vessels branch off the renal main artery vessels (e.g. para. [0091], [0093]).  
Demarais teaches methods and apparatus for performing a non-continuous circumferential treatment of body lumen which discloses providing neuromodulation along the length of the renal main artery by repositioning the electrodes along of the artery in which the neuromodulation element is collapsed and re-expanded between repositioning of the neuromodulation element (e.g. Figs. 2E-2F, para. [0046]-[0047]). 
Mathur teaches methods and apparatuses for remodeling tissue of or adjacent a body passage which discloses providing stimulation to the renal artery (e.g. Figs. 47-50B) in which electrodes are selectively energized based on their positioning within the renal artery at the tissue of interest (e.g. para. [0462]-[0464]) including a positioning of an electrode at a bifurcation of a main renal artery (e.g. Fig. 49, para. [0463]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Deem with the teachings of Edwards to include sequentially delivering the lesions along a longitudinal dimension of the renal artery including vessels that branch off the main artery by variable positioning and repositioning of the neuromodulatory apparatus in order to provide a technique for delivering stimulation that reduces the likelihood of renal artery stenosis and is useful in circumstances where the renal artery is particularly tortuous (e.g. ‘737, para. [0091], [0093]). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Deem modified by Edwards with the teachings of Demarais to include sequentially delivering the neuromodulation stimulation in which the neuromodulation element is repositioned within the renal vasculature between the first modulating step and the second modulating step, wherein the neuromodulation element is in a low-profile state for each of the intravascularly advancing and repositioning, and wherein the neuromodulation element is in a first expanded, deployed configuration for the first modulating step and in a second expanded, deployed configuration for the second modulating step in order to yield the predictable result of a technique for delivering stimulation that provides adequate contact between the neuromodulation element and the vessel wall and may be useful in circumstance where the artery is particularly tortuous making treatment challenging. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Deem modified by Edwards and Demarais with the teachings of Mathur to include deselecting based on positioning of the one or more electrodes not being located proximal or distal to the bifurcation of the main renal artery, e.g. being located at the bifurcation, in order to yield the predictable result of preventing the delivery of stimulation to electrodes that are not in apposition with the vessel wall ensuring the delivery of stimulation to only the desired treatment site. 
In reference to at least claim 28
Deem modified by Edwards, Demarais and Mathur discloses a method according to claim 27. Deem further discloses the use of a guide wire to introduce the lead (e.g. paragraphs [0038], [0105]) and that the nerve elements can include expandable electrodes including expandable helical elements or electrodes (e.g. paragraphs [0043],[0045], [0105]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the electrode elements of the neuromodulation element within Figs. 19A-19B to include expandable helical elements in order to provide an alternative configuration for the electrode elements which provides a secure contact with the inner surface of the vessel wall. 
In reference to at least claim 29
Deem modified by Edwards, Demarais and Mathur discloses a method according to claim 27. Deem further discloses wherein intravascularly advancing an elongate shaft of a catheter to renal vasculature comprises delivering the catheter within a sheath (e.g. arterial sheath optionally may be placed to provide catheter access…may be advanced over the guidewire and/or through the sheath, paragraphs [0038], [0084]) and that the nerve elements can include expandable electrodes including expandable helical elements or electrodes (e.g. paragraphs [0043],[0045], [0105]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the electrode elements of the neuromodulation element within Figs. 19A-19B to include expandable helical elements in order to provide an alternative configuration for the electrode elements which provides a secure contact with the inner surface of the vessel wall.
In reference to at least claims 30-31
Deem modified by Edwards, Demarais and Mathur discloses a method according to claim 27. Deem further discloses providing stimulation to the renal nerves including a main vessel and branches (e.g. paragraph [0043], [0118]). It would have been well with the knowledge of one having ordinary skill in the art before the effective filing date of the invention to choose any order/pattern for providing stimulation to the electrode elements within the main vessel and/or branch(es) in order to provide the desired stimulation for treatment. 
In reference to at least claim 32
Deem modified by Edwards, Demarais and Mathur discloses a method according to claim 27. Deem further discloses that the nerve elements can include expandable electrodes including expandable helical elements or electrodes that are delivered in a low-profile configuration (e.g. paragraphs [0043],[0045], [0105]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the neuromodulation element within Figs. 19A-19B to include expandable helical elements in order to provide an alternative configuration for the electrode elements which provides a secure contact with the inner surface of the vessel wall.
In reference to at least claim 34
Deem modified by Edwards, Demarais and Mathur discloses a method according to claim 27. Deem further discloses wherein the neuromodulation element is a single continuous elongate element (e.g. continuous elongated element, Figs. 19A-19B), and wherein: the intravascularly advancing comprises the neuromodulation element of the catheter within a distalmost portion of the main renal artery and which in turn comprises locating a proximal portion of the single elongate element within the distalmost portion of the main renal artery for execution of the first modulating step (e.g. Figs. 19A-19B); and the intravascularly advancing comprises locating the neuromodulation element of the catheter within the branch vessel for execution of the second modulating step and which in turn comprises locating a distal portion of the single elongate element within the branch vessel (e.g. Figs. 19A-19B).
In reference to at least claim 37
Deem modified by Edwards, Demarais and Mathur discloses a method according to claim 27. Deem further discloses wherein modulating nerve tissue via the neuromodulation element comprises forming a plurality of lesions (e.g. Figs. 19A-19B) and that any number of electrodes may be located on the catheter within the renal artery (e.g. paragraph [0114]) and that the distal electrode 270 may be extended any desired distance beyond the distal end of the catheter 282. This provides for dynamic alteration of the length of a treatment zone. Furthermore, this facilitates treatment within distal vasculature of reduced diameter (e.g. paragraph [0117]). Deem doesn’t explicitly disclose wherein modulating nerve tissue within an anatomical region extending about the branch vessel wherein the proximalmost lesion is at least about 5mm distal to the bifurcation of the main renal artery. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to extend the device of Deem to extend along a longitudinal length of the branch vessel that is at least about 5mm distal to the bifurcation for the purpose of treating the desired location since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05. 
In reference to at least claim 38
Deem modified by Edwards, Demarais and Mathur discloses a method according to claim 27. Deem further discloses wherein modulating nerve tissue via the neuromodulation element comprises forming a plurality of lesions (e.g. Figs. 19A-19B) and that any number of electrodes may be located on the catheter within the renal artery (e.g. paragraph [0114]) and that the distal electrode 270 may be extended any desired distance beyond the distal end of the catheter 282. This provides for dynamic alteration of the length of a treatment zone. Furthermore, this facilitates treatment within distal vasculature of reduced diameter (e.g. paragraph [0117]). Deem doesn’t explicitly disclose wherein the distalmost lesion is approximately 1-6 mm proximal of the bifurcation of the main renal artery. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to locate the distalmost lesion approximately 1-6 mm proximal of the bifurcation of the main renal artery for the purpose of treating the desired location since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05. 
In reference to at least claims 39-40
Deem modified by Edwards, Demarais and Mathur discloses a method according to claim 27. Deem further discloses providing stimulation to the renal nerves including a main vessel and branches (e.g. paragraph [0043], [0118]). It would have been well with the knowledge of one having ordinary skill in the art before the effective filing date of the invention to choose any order/pattern for providing stimulation to the electrode elements within the main vessel and/or branch(es) in order to provide the desired stimulation for treatment. 
In reference to at least claim 45
Deem modified by Edwards, Demarais and Mathur discloses a method according to claim 27. Deem further discloses providing stimulation to the renal nerves including a main vessel and branches (e.g. paragraph [0043], [0118]). It would have been well with the knowledge of one having ordinary skill in the art before the effective filing date of the invention to choose any order/pattern for providing stimulation to the electrode elements within the main vessel and/or branch(es) in order to provide the desired stimulation for treatment.
In reference to at least claim 46
Deem modified by Edwards, Demarais and Mathur discloses a method according to claim 27. Deem further discloses wherein the neuromodulation element comprises an elongate support structure (e.g. elongated support structure 282) and wherein the plurality of electrodes are spaced along a length of the elongate support structure (e.g. plurality of electrodes, 286 and 270 along the length of the structure, Figs. 17-19; any number of electrodes may be located on the catheter within the renal artery, paragraph [0114]). 
In reference to at least claim 48
Deem modified by Edwards, Demarais and Mathur discloses a method according to claim 27. Deem further discloses that the nerve elements can include expandable electrodes including expandable helical elements or electrodes (e.g. paragraphs [0043],[0045], [0105]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the electrode elements of the neuromodulation element within Figs. 19A-19B to include expandable helical elements in order to provide an alternative configuration for the electrode elements which provides a secure contact with the inner surface of the vessel wall.
In reference to at least claim 50
Deem modified by Edwards, Demarais and Mathur discloses a method according to claim 27. Deem further discloses wherein the neuromodulation element comprises an elongate support structure (e.g. elongated support structure 282) which in turn comprises a plurality of electrodes that are spaced along a length of the elongate support structure (e.g. plurality of electrodes, 286 and 270 along the length of the structure, Figs. 17-19B) and any number of electrodes may be located on the catheter within the renal artery (e.g. paragraph [0114]). 
In reference to at least claim 52
Deem modified by Edwards, Demarais and Mathur discloses a method according to claim 27. Deem further discloses wherein the neuromodulation element comprises an elongate support structure (e.g. elongated support structure 282) which in turn comprises a plurality of electrodes that are spaced along a length of the elongate support structure (e.g. plurality of electrodes, 286 and 270 along the length of the structure, Figs. 17-19B) and any number of electrodes may be located on the catheter within the renal artery (e.g. paragraph [0114]) including the electrode 270 being extended any desired distance beyond the distal end of the catheter (e.g. para. [0117]) to create multiple lesions (e.g. individual or groups of electrodes may be configured to provide a bipolar signal, or all or a subset of the electrode may be used together…with a separate ground for monopolar use and that the electrode are dynamically controllable, para. [0086], [0099], [0113]) but does not explicitly teach the proximal-most lesion within the branch vessel is at least about 1 mm distal to a primary bifurcation of the main renal artery. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to locate the proximalmost lesion with the branch vessel at least about 1 mm distal to the primary bifurcation of the main artery for the purpose of treating the desired location since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05.
In reference to at least claims 53-54
Deem teaches methods and apparatus for renal neuromodulation which discloses a method, comprising: intravascularly advancing an elongate shaft of a catheter within a renal vasculature of a human patient (e.g. 282), the catheter comprising a neuromodulation element (e.g. elongated body support of catheter 282 includes a plurality of electrodes, 286 and 270, Figs. 17-19B) comprising a plurality of electrodes (e.g. any number of electrodes may be located on the catheter within the renal artery, paragraph [0114]); executing a first modulating step using the neuromodulation element and comprising modulating nerve tissue within an anatomical region extending about a main renal artery is directly connected to an aorta of the patient and extending distally toward a kidney of the patient (e.g. 286, Figs. 19A-B, paragraphs [0114],[0117]- [0118]), wherein the first modulating step comprises forming a plurality of lesions within the anatomical region extending about the main renal artery (e.g. may include a plurality electrodes, paragraph [0114], [0117]-[0118]), executing a second modulating step using the neuromodulation element and comprising delivering neuromodulation energy using electrodes of the plurality of electrodes to modulate nerve tissue within an anatomical region extending about a branch vessel of the main renal artery (e.g. 270, Figs. 19A-19B, paragraph [0117]-[0118]). Deem discloses modulating nerve tissue within an anatomical region extending about a branch vessel of the main renal artery distal to a bifurcation at a distal end of the main renal artery in various common and uncommon branches of the renal artery (e.g. 270, Figs. 19A-19B, paragraph [0117]-[0118]). Deem further discloses that any number of electrodes may be located on the catheter within the renal artery (e.g. paragraph [0114]) and that the distal electrode 270 may be extended any desired distance beyond the distal end of the catheter 282 but does not explicitly teach deselecting one or more electrodes of the plurality of electrodes based on the one or more electrodes spanning a bifurcation of the renal vasculature from a location proximal to the bifurcation to a second location distal to the bifurcation, delivering neuromodulation energy using electrodes of the plurality of electrodes other than the deselected one or more electrodes to modulate, repositioning the neuromodulation element within the renal vasculature between the first modulating step and the second modulating step such that the first modulating step and the second modulating step are sequentially executed, wherein the neuromodulation element is in a low-profile state for each of the intravascularly advancing and repositioning, and wherein the neuromodulation element is in a first expanded, deployed configuration for the first modulating step and in a second expanded, deployed configuration for the second modulating step, wherein in the first expanded, deployed configuration, the neuromodulation element contacts a wall of the main renal artery during the first modulating step, and wherein, in the second expanded, deployed configuration, the neuromodulation element contacts a wall of the branch vessel during the second modulating step. 
Edwards teaches a method for assessing renal neuromodulation treatment and associated systems and methods which discloses that navigation within the renal artery is impeded by the tight space and that the renal arteries are often extremely tortuous and may have relatively small diameters and/or length (e.g. para. [0088], [0089]) and discloses that adjusting the position and repositioning of an energy delivery element within the renal artery to deliver lesions along a longitudinal dimension of the renal artery may be desirable over a circumferentially around lesion due to potential renal artery stenosis (e.g. para. [0091]). Edwards further states that variable positioning and repositioning of the neuromodulatory apparatus may prove useful in circumstances where the renal artery is particularly tortuous or when vessels branch off the renal main artery vessels (e.g. para. [0091], [0093]).  
Demarais teaches methods and apparatus for performing a non-continuous circumferential treatment of body lumen which discloses providing neuromodulation along the length of the renal main artery by repositioning the electrodes along of the artery in which the neuromodulation element is collapsed and re-expanded between repositioning of the neuromodulation element (e.g. Figs. 2E-2F, para. [0046]-[0047]). 
Mathur teaches methods and apparatuses for remodeling tissue of or adjacent a body passage which discloses providing stimulation to the renal artery (e.g. Figs. 47-50B) in which electrodes are selectively energized based on their positioning within the renal artery at the tissue of interest (e.g. para. [0462]-[0464]) including a positioning of an electrode at a bifurcation of a main renal artery (e.g. Fig. 49, para. [0463]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Deem with the teachings of Edwards to include sequentially delivering the lesions along a longitudinal dimension of the renal artery including vessels that branch off the main artery by variable positioning and repositioning of the neuromodulatory apparatus in order to provide a technique for delivering stimulation that reduces the likelihood of renal artery stenosis and is useful in circumstances where the renal artery is particularly tortuous (e.g. ‘737, para. [0091], [0093]). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Deem modified by Edwards with the teachings of Demarais to include sequentially delivering the neuromodulation stimulation in which the neuromodulation element is repositioned within the renal vasculature between the first modulating step and the second modulating step, wherein the neuromodulation element is in a low-profile state for each of the intravascularly advancing and repositioning, and wherein the neuromodulation element is in a first expanded, deployed configuration for the first modulating step and in a second expanded, deployed configuration for the second modulating step in order to yield the predictable result of a technique for delivering stimulation that provides adequate contact between the neuromodulation element and the vessel wall and may be useful in circumstance where the artery is particularly tortuous making treatment challenging. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Deem modified by Edwards and Demarais with the teachings of Mathur to include deselecting based on positioning of the one or more electrodes spanning the bifurcation of the main renal artery in order to yield the predictable result of preventing the delivery of stimulation to electrodes that are not in apposition with the vessel wall ensuring the delivery of stimulation to only the desired treatment site. 
In reference to at least claim 55
Deem modified by Edwards, Demarais and Mathur discloses a method according to claim 53. Deem further discloses wherein modulating nerve tissue via the neuromodulation element comprises forming a plurality of lesions (e.g. Figs. 19A-19B) and that any number of electrodes may be located on the catheter within the renal artery (e.g. paragraph [0114]) and that the distal electrode 270 may be extended any desired distance beyond the distal end of the catheter 282. This provides for dynamic alteration of the length of a treatment zone. Furthermore, this facilitates treatment within distal vasculature of reduced diameter (e.g. paragraph [0117]). Deem doesn’t explicitly disclose wherein the distalmost lesion is approximately 1-6 mm proximal of the bifurcation of the main renal artery. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to locate the distalmost lesion approximately 1-6 mm proximal of the bifurcation of the main renal artery for the purpose of treating the desired location since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05. 
In reference to at least claim 56
Deem modified by Edwards, Demarais and Mathur discloses a method according to claim 53. Deem further discloses wherein modulating nerve tissue via the neuromodulation element comprises forming a plurality of lesions (e.g. Figs. 19A-19B) and that any number of electrodes may be located on the catheter within the renal artery (e.g. paragraph [0114]) and that the distal electrode 270 may be extended any desired distance beyond the distal end of the catheter 282. This provides for dynamic alteration of the length of a treatment zone. Furthermore, this facilitates treatment within distal vasculature of reduced diameter (e.g. paragraph [0117]). Deem doesn’t explicitly disclose wherein modulating nerve tissue within an anatomical region extending about the branch vessel wherein the proximalmost lesion is at least about 5mm distal to the bifurcation of the main renal artery. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to extend the device of Deem to extend along a longitudinal length of the branch vessel that is at least about 5mm distal to the bifurcation for the purpose of treating the desired location since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, see MPEP 2144.05. 
In reference to at least claim 57
Deem modified by Edwards, Demarais and Mathur discloses a method according to claim 53. Mathur discloses providing stimulation to the renal artery (e.g. Figs. 47-50B) in which electrodes are selectively energized based on their positioning within the renal artery at the tissue of interest (e.g. para. [0462]-[0464]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Deem modified by Edwards and Demarais with the teachings of Mathur to include deselecting based on positioning of the one or more electrodes being located in the branch vessel of the main renal artery distal to the bifurcation of the main artery, i.e. not being positioned at the tissue of interest, in order to yield the predictable result of preventing the delivery of stimulation to electrodes that are not appropriately positioned ensuring the delivery of stimulation to only the desired treatment site. 

Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive. It is noted that the 103 rejection has been updated in view of the claim amendments. Applicant argues that Deem in view of Edwards, Demarais and Mathur does not teach deselecting one or more electrodes of the plurality of electrodes based on the one or more electrodes being located in a branch vessel of the main renal artery distal to a bifurcation of the main renal artery or based on the one or more electrodes not being located proximal or distal to the bifurcation, delivering neuromodulation energy using electrodes of the plurality of electrodes other than the deselected one or more electrodes to modulate, the examiner respectfully disagrees. The claim includes deselecting one or more electrodes of the plurality of electrodes based on the one or more electrodes not being located proximal or distal to the bifurcation. The is no requirement within the claims that all electrodes not being located proximal or distal to the bifurcation be deselected since the claim recites “deselecting one or more electrodes”, therefore a single electrode being deselected meets the limitations within the claims. Deem is the primary reference which teaches several of the claim limitations, see rejection above. Secondary reference to Mathur discloses providing stimulation to the renal artery (e.g. Figs. 47-50B) in which electrodes are selectively energized based on their positioning within the renal artery at the tissue of interest (e.g. para. [0462]-[0464]) including a positioning of an electrode at a bifurcation of a main renal artery, i.e. not proximal or distal to the bifurcation (e.g. Fig. 49, para. [0463]).  Utilizing the combined teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Deem modified by Edwards and Demarais with the teachings of Mathur to include deselecting based on the one or more electrodes not being located proximal or distal to the bifurcation of the main renal artery, e.g. being located at the bifurcation, in order to yield the predictable result of preventing the delivery of stimulation to electrodes that are not in apposition with the vessel wall ensuring the delivery of stimulation to only the desired treatment site. Further, regarding the deselecting one or more electrodes of the plurality of electrodes based on the one or more electrodes spanning a bifurcation of the renal vasculature from a location proximal to the bifurcation to a second location distal to the bifurcation. The is no requirement within the claims that all electrodes that span the bifurcation from a location proximal to the bifurcation to a second location distal to the bifurcation be deselected since the claim recites “deselecting one or more electrodes”, therefore a single electrode being deselected meets the limitations within the claims. Mathur discloses providing stimulation to the renal artery (e.g. Figs. 47-50B) in which electrodes are selectively energized based on their positioning within the renal artery at the tissue of interest (e.g. para. [0462]-[0464]) including a positioning of an electrode at a bifurcation of a main renal artery, i.e. spanning a bifurcation (e.g. Fig. 49, para. [0463]).  Utilizing the combined teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the method of Deem modified by Edwards and Demarais with the teachings of Mathur to include deselecting based on the one or more electrodes spanning the bifurcation of the main renal artery in order to yield the predictable result of preventing the delivery of stimulation to electrodes that are not in apposition with the vessel wall ensuring the delivery of stimulation to only the desired treatment site. There is no requirement within the claims that all electrodes that span the bifurcation be deselected since the claim recites “deselecting one or more electrodes”. Regarding the 112 rejections against claims 37,52 and 56, as stated above, the term “about” in claims 37, 52 and 56 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what range of values would meet the recited claim limitation, would a lesion that is 4mm distal to the bifurcation of the main renal artery fall within the recited “at least about 5mm”? Applicant has stated that one of ordinary skill in the art would be reasonably apprised of the scope of the invention, however neither the claims nor the specification provides a standard for ascertaining the requisite degree for the term “about” so it is unclear how one of ordinary skill in the art would be reasonably apprised of the scope of the invention even in view of the specification since the specification does not provide a standard for ascertaining the requisite degree for the term “about”, the rejection has been maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0058503 to Tunev et al. which teaches methods for modulating renal nerve tissue and associated system and devices. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792